~3 10KI:-O 1
Texas Court of Criminal Appeals                        May 4,2015
Attn: Mr. Abel Acosta, Court Clerk
P.O. Box 12308, Capitol Station
Austin, Texas 78711

RE: Ex Parte Eliseo Rivera, Jr., Trial Cause No.     CR~09E-0&1A,
    Appellate No. 07-09-003.32-CR                                   .   '

Dear Mr. Acosta,
    On March 30,2015, I, the undersigned, Applicant received a copy of
the trial court's Findings of Fact, and Conclusions of Law in regards
to Applicant's Art. 11.07. In it's Recommendations, the trial court
granted partial relief for the purpose of allowing Applicant to file
a pro se Petition for Discretionary Review.
    On April 13,2015, Applicant. received this Honorable Court's notice
dated March 31,2015, advising Applicant that his Art. 11.07 along with
it's progeny had been received, and presented to this Honorable Court.
Applicant interpreted this notice as this Court now having jurisdic-
tion over Applicant's Art. 11.07.
    Thereafter, on April 16,2015, Applicant filed his Motion Requesting
Permis.sion for Leave of Court in order. to file Applicant~s Motion for
Stay of Proceedings.     On April.28,2015, Applica~t ~as .advised by this
Court that, his Motion Requesting Permission had been      dis~is~ed        with-
out any consideration by this Court.
    Therefore, Applicant humbly asks if, Applicant's presentation of
his Art. 11.07, before this Court does not giant this Court with jur--
isdiction to timely entertain Applicant's Motions.      Applicant requests
if your office can please advise Applicant when it would be proper to
file Motions which are crucial to Applicant!s defense.
    Applicant sincerely appreciates your assistance regarding this
urgent matter.




                                            Rivera, Jr. TDCJ
                                    . Dalhart Unit
             R~CEIVED IN            11950 Fm. 998
        ~OURT OF CRIMINAL APPEALS
                                    Dalhart, Texas 79022
              MAY 112015

           Abe! Acos~a, Cle~k